 1

 2

 3

 4                              UNITED STATES DISTRICT COURT
 5                                     DISTRICT OF NEVADA
 6
                                                  ***
 7
     PETER QUINN ELVIK,                                   Case No. 3:04-cv-00471-GMN-WGC
 8
                                        Petitioner,
 9
            v.                                            ORDER
10
     DON BUNCE, et al.,
11
                                    Respondents.
12

13          For good cause shown under Rule 60(b) of the Federal Rules of Civil Procedure,
14   IT IS ORDERED that respondents’ unopposed motion (ECF No. 145) for relief from
15   judgment is GRANTED and that the Court’s prior orders (ECF Nos. 100, 140, 142 & 144)
16   and judgment (ECF No. 101) hereby are MODIFIED to extend the time for the State to
17   initiate a retrial of petitioner Peter Quinn Elvik from February 26, 2019, to August 26, 2019.
18          The Clerk of this Court additionally shall send a copy of this order both to the
19   District Attorney of Carson City and also to the Clerk of Court for the First Judicial District
20   Court of the State of Nevada, in connection with State of Nevada v. Peter Quinn Elvik,
21   Case No. 95 CR 01799 1B in that court.
22                      20 day of February
            DATED THIS ____       ________ 2019.
23

24                                                         GLORIA M. NAVARRO
                                                           UNITED STATES DISTRICT JUDGE
25

26                                                    1

27

28
